Citation Nr: 1105333	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-38 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel  


INTRODUCTION

The Veteran served on active military duty from September 1970 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and June 2006 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  In those decisions, the RO denied service connection 
for posttraumatic stress disorder (PTSD) and bilateral hearing 
loss.  After the May 2005 denial, the Veteran asked the RO to 
reconsider in a January 2006 statement.  In June 2006, the claims 
were again denied.  In May 2007, the Veteran filed a notice of 
disagreement which was eventually accepted by the RO.  

In May 2010, the Veteran testified before the undersigned at a 
Board Videoconference hearing.  A transcript of the hearing is 
associated with the claims folder and has been reviewed.  


FINDINGS OF FACT

1.  The Veteran did not participate in combat.  

2.  The Veteran's uncorroborated account of his stressor is not 
credible.  

3.  The preponderance of the evidence is against a finding that 
the Veteran has PTSD or any other psychiatric disorder that is 
related to his service.  

4.  The Veteran did not exhibit impaired hearing in service or 
any sensorineural hearing loss within the first year following 
separation from service, and a preponderance of the evidence is 
against a finding that hearing loss is otherwise associated with 
his active duty.  


CONCLUSIONS OF LAW

1.  PTSD or any other psychiatric disorder was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 
1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  Bilateral hearing loss was not incurred or aggravated in 
service and sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In a February 2005 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) 
(2010).  The AOJ notified the Veteran of information and evidence 
necessary to substantiate his claim for service connection.  He 
was notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was expected 
to provide.  The Veteran was given special notice regarding his 
claim for PTSD.  In March 2006, the Veteran was informed of the 
process by which initial disability ratings and effective dates 
are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The "duty to assist" contemplates that VA will help a claimant 
obtain records relevant to the claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  VA has done everything reasonably 
possible to assist the Veteran with respect to his claims for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
medical records have been secured.  Several records particular to 
the Veterans unit from the National Archives and Records 
Association (NARA) are in the file.  

At the May 2010 hearing before the Board, the Veteran stated that 
he attempted to get records for past hearing tests, which were at 
VA over the years, but the records were unavailable.  
(Transcript, p. 6.)  He reported that his last evaluation for 
hearing loss was at VA 3 years ago.  (Transcript, p. 6-7.)  VA 
records are associated with the file, including those referenced 
by the Veteran at the hearing.  For reasons described below, the 
Board does not find the Veteran to be an accurate source of 
information.  

The Veteran submitted records after the last supplemental 
statement of the case was issued and after the May 2010 hearing.  
He did not submit a waiver.  However, none of the records had any 
bearing on his case.  As a result, there is no prejudice to the 
Veteran in adjudicating his claim at this time.  

The Veteran has not been given a VA medical examination for 
either claim.  A medical examination is not needed to make a 
decision in this case.  As explained below, there is no credible 
evidence of the Veteran's purported stressor and the Veteran is 
not credible regarding his claims for service connection for any 
psychiatric disability and bilateral hearing loss.  The claim 
fails to meet an element in 38 C.F.R. § 3.304(f)(3) (2010).  The 
record does not establish that the Veteran suffered an event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) 
(2010).  VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the duties 
to notify and assist have been met.  


Legal Criteria and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witness's personal knowledge.  Barr v. Nicholson, 
21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2) (2010).  

The Board must also assess the credibility, and therefore the 
probative value of the evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  In determining whether documents submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay 
evidence stating that any event occurred does not have to be 
accepted unless documentary evidence can prove otherwise.  
Rather, the probative value of lay statements is to be weighed 
like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Psychiatric Disability

In addition to the general requirements for service connection, 
service connection for PTSD requires:  (1) medical evidence 
diagnosing this disability in accordance with 38 C.F.R. 
§ 4.125(a); (2) medical evidence of a link between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  Under 
§ 3.304, part (1) deals with a situation where PTSD is diagnosed 
during active duty service and part (2) covers a situation where 
the evidence shows a veteran served in combat.  Id.  Parts (4) 
and (5) address prisoners of war and allegations of in-service 
personal assault.  

As for part (3) of § 3.304, effective July 13, 2010, VA amended 
its adjudication regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  See 
75 Fed. Reg. 39843 (July 13, 2010).  The final rule amends 
38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) 
and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) that reads as follows:  

(f)(3)  If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of hostile military 
or terrorist activity" means: that a veteran experienced, 
witnessed, or was confronted with an event or circumstance 
that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to 
the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or 
horror.  

Id. at 39852.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that in claims involving unrepresented Veterans, 
the Board must broadly construe claims, and in the context of 
psychiatric disorders must consider other diagnoses for service 
connection when the medical record so reflects.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  A claimant cannot be held to a 
hypothesized diagnosis or one he is incompetent to render when 
determining what his actual claim may be.  Clemons, 23 Vet. 
App. 5-6.  The Court further stated that the Board should have 
considered alternative current conditions within the scope of the 
filed claim.  Id.  When a veteran files a claim for PTSD, VA must 
consider other psychiatric diagnoses that may be related to in-
service events.  Id.  

As a result of Clemons, the Board has broadened the Veteran's 
claim to include all psychiatric disabilities.  However, the 
Veteran is represented in this case and has been for the balance 
of his claim.  

In his initial claim (received in January 2005), the Veteran 
stated he served in Vietnam.  He stated that he had PTSD and was 
treated at the VA Medical Center.  He also said: "I cannot 
recall the exact of my tour in Vietnam (sic)."  

In a February 2005 stressor statement, the Veteran stated he was 
stationed in Da Nang from January to February 1971.  He was with 
the 1st Battalion, 6th Marine Regiment, and 2nd Marine Division 
as an infantryman.  He stated: "I was a 106mm recoilless rifle 
(sic)."  He claimed he witnessed two fellow Marines getting hit 
by enemy fire during an ambush.  He had to "continue the 
mission" and could not help them.  He said that seeing the two 
men bleeding and crying for help and having to leave them was a 
difficult ordeal.  The Veteran said he was in Bravo Company, 1st 
Battalion, 6th Regiment in the 2nd Marine Division.  The men he 
referred to as seeing wounded in action were J. B. and J. S.  
They were in the same unit.  

On his December 2007 appeal form, the Veteran said his DD 214 
showed his assigned unit was Co. B, 1st Battalion, 6th Marine 
Regiment, 2nd Marine Division.  After boot camp at Parris Island, 
the Veteran said he transferred to Camp Lejeune for more 
training.  His unit departed Camp Lejeune on a Mediterranean 
cruise.  He asserted that he was in the territorial waters of 
Vietnam and was on a combat team.  He said he was transported by 
helicopter to Da Nang and was there "on standby mission" for 30 
days.  It was during this time he saw the two Marines hit, his 
combat stressor.  

In August 2009, the Veteran requested a VA examination.  At the 
May 2010 Board hearing, he claimed to have been in the field a 
lot and to "have come under attack" by gunfire for the first 
time at the hearing.  (Transcript, p. 9.)  The Veteran said his 
memory was not very good and he couldn't remember details about 
his Vietnam experience.  (Transcript, p. 11.)  He did mention 
involvement in an incident involving India and Pakistan.  
(Transcript, p. 12.)  

The Veteran's service treatment records and service personnel 
records are negative for symptoms of, treatments for or diagnoses 
of any psychiatric disability.  

Service personnel records show that in May 22, 1971, the Veteran 
left Norton Air Force Base (AFB) in California and landed in 
Kadena AFB in Okinawa.  On October 19, 1971, the Veteran embarked 
on board the USS Duluth (LPD-6) at Red Beach, Okinawa, and 
departed from there the next day.  His "combat history, 
expeditions and awards record" shows that on October 26, 1971 he 
participated as a member in contiguous waters of Vietnam.  A 
December 12, 1972 note says the same thing.  The USS Duluth 
arrived back and the Veteran disembarked at Red Beach, Okinawa, 
on January 19, 1972.  In April 1972, he departed from Kadena AFB 
in Okinawa back to Norton AFB.  

NARA sent information from the unit command chronology of the 
Veteran; it did not summarize the information.  A report on U.S. 
Marines involvement in Vietnam from 1970 to 1971 was included.  
The report stated that during 1970 and 1971, the 3d Marine 
divisions (the Veteran was in the 2d) would provide special 
landing forces (SLFs) for amphibious ready groups (ARGs).  One 
battalion landing team (BLT) would be afloat at a time.  One 
passage notes: "Embarking from Okinawa and training ashore, 
primarily in the Philippines, the SLFs spent an average of two 
days a month off the coast of Vietnam, usually in the South China 
Sea or Gulf of Tonkin."  

Of the actual chronology record, one narrative summary shows that 
on October 20, 1971, the USS Duluth was en route from Okinawa to 
Subic Bay, Philippines.  His records show that on October 26, 
1971, he participated in a SLF in contiguous waters outside RVN.  
On October 28, they landed in Subic Bay in the Philippines.  
Another record labeled "sequential listing of significant 
events" stated that the ARG was diverted to waters off Singapore 
in connection with "the India-Pakistan Contingency" on December 
9, 1971.  His records show that on December 12, 1971, the Veteran 
participated as a member of a SLF in contiguous waters outside 
Vietnam.  Another record shows on December 13, 1971, the BLT 
group arrived in waters off Singapore.  On December 18, the BLT 
began the return to Subic Bay, Philippines.  

Current medical records do not show a confirmed diagnosis for 
PTSD, but they do show diagnoses for depression and anxiety.  At 
a November 2008 VA Psychiatry appointment, the Veteran complained 
of having recurring nightmares since 2004 after a good friend was 
shot and killed.  He claimed this brought back memories of when 
he was in the Marine Corps in Da Nang, Vietnam.  In 2005, his 
daughter was shot by her boyfriend.  He was trying to cope with 
his problems, but needed help.  He reported having flashbacks of 
a friend who was accidentally shot and killed while they were in 
training in Da Nang.  The Veteran claimed to have been in Da Nang 
in training for 30 days.  

The Veteran worked as a plumber for over 20 years at the same 
place.  He was laid off in October 2007.  He did not feel like he 
could hold a job anymore.  He had friends, often went to public 
places feeling comfortable, and enjoyed playing cards with 
friends.  A mental status examination was normal except for 
reporting a dysphoric mood, which did not appear to be present 
and reporting to sometimes imaginary gunshots.  There was no 
perceptual disturbance apparent at the appointment.  He was 
diagnosed with axis I anxiety disorder, not otherwise specified; 
PTSD was to be ruled out.  He was to see a social worker for 
supportive therapy.  

A December 2008 VA social work record stated that the appointment 
was, in part, to rule out PTSD.  The Veteran said that he had no 
combat in service, but that his best friend was killed during 
exercises in Da Nang.  The Veteran was diagnosed with major 
depressive disorder.  

A January 2009 VA psychiatry record shows that the Veteran had 
some deaths in the family and was going through a divorce.  He 
was irritable, with a lack of affective display.  He had some 
feelings of hopelessness and passive suicidal ideas.  No active 
thoughts of hurting himself.  He had no psychotic symptoms and 
had fair judgment and insight.  The assessment was: depressive 
disorder, not otherwise specified; anxiety disorder, not 
otherwise specified; and rule out PTSD.  By February 2009, the 
diagnosis had changed to just depressive and anxiety disorders, 
not otherwise specified.  There had been another death in the 
family.  A mental status examination was normal except for a 
depressed mood.  

The Veteran was seen in March, April and June 2009 for his mental 
health.  These records show the Veteran was depressed and 
experiencing bereavement.  He mentioned in March that he often 
thought of "his best friend getting killed in Vietnam."  In 
April, he reported the deaths of his cousin and grandchild the 
month before.  The June 2009 record showed that, with staff's 
help, the Veteran was focused on the grieving process.  

The Veteran is not competent to state that he is experiencing 
PTSD or any other psychiatric disability, but he is competent to 
report the symptoms of such disabilities because he personally 
has knowledge of his own symptoms.  38 C.F.R. § 3.159(a)(2); 
Layno, 6 Vet. App. 465.  In a November 2008 VA psychiatry record, 
he reported that he has only had symptoms since 2004; this was 
the same time that a friend was shot and killed.  

As for credibility, the Board first looks at the Veteran's 
reported stressor for his PTSD claim.  In his February 2005 
stressor statement, the Veteran stated he was stationed in Da 
Nang from January to February 1971.  However, his service 
personnel record of service show he was in California at that 
point.  

The unit records from NARA do not confirm where the Veteran was 
at every moment during the times he participated in the SLFs.  
However, they tend to disprove his reported stressor of seeing 
casualties.  Given the records, it is unlikely that he was in Da 
Nang in either of those instances because nothing regarding the 
SLFs was recorded; especially nothing about two casualties.  The 
unit records do note things like deaths and activities (including 
trainings) that took place on land.  The Board finds it unlikely 
that a 30 day mission or casualties in Da Nang or elsewhere would 
have gone unnoted.  

One thing confirmed in the records is that the USS Duluth was 
diverted due to the "India/Pakistan Contingency" as the Veteran 
mentioned at the hearing.  (Transcript, p 12.)  However, this is 
not an instance of combat and had nothing to do with his 
stressor.  

The Veteran has also been inconsistent in the reporting of his 
stressor.  In February 2005, he described witnessing two 
casualties, but he repeatedly told clinicians at VA that his best 
friend was killed during a training exercise in Da Nang (for 
example, see the November 2008 VA psychiatry appointment, 
December 2008 and March 2009 VA social work notes).  The Board 
finds it inconsistent and odd that the Veteran would report one 
stressor, and then describe another to clinicians.  

In his December 2007 appeal, the Veteran described a "combat 
stressor" that he said haunted him day and night.  In a December 
2008 VA social work note he said he was not in combat.  At the 
hearing, for the first time, he claimed to have been under attack 
by gunfire and out in the field a lot.  (Transcript, p. 9.)  He 
also said his memory was not very good.  (Transcript, p. 11.)  

The Board finds the Veteran's claimed stressor to be totally 
inconsistent with the places, types, and circumstances of his 
service; as a result, his lay testimony alone may not establish 
the occurrence of his claimed in-service stressor.  From 
assessing all of evidence, the overwhelming conclusion is that 
the Veteran has been inconsistent in his statements and 
testimony; he is not credible.  Caluza v. Brown, 7 Vet. App. at 
511.  The Board therefore finds the lay statements to be of 
little or no low probative value.  Bardwell, 24 Vet. App. 36.  

Consistency of the stressor is an essential element of the claim 
for PTSD under 38 C.F.R. § 3.304(f) and (f)(3); because the 
regulation is conjunctive, if one element is missing the 
regulation is not satisfied.  Also required is a diagnosis.  

The Veteran does not have a diagnosis of PTSD.  At the Board 
hearing, the Veteran stated that Dr. High (not his psychiatrist, 
but his primary care provider as shown by records) diagnosed him 
with PTSD.  This is not shown in the records.  As explained 
above, at several points PTSD was to be ruled out and by February 
2009, his psychiatrist had diagnosed him with depressive disorder 
and anxiety disorder, not otherwise specified.  

These diagnoses must be considered in taking into account whether 
any psychiatric disability may be related to service.  Clemons, 
23 Vet. App. 5-6.  However, unlike the Veteran in Clemons, the 
Veteran has a representative and appears to have represented for 
the bulk of the appeal (he had a private attorney for a period of 
time).  Unlike PTSD claims, other psychiatric disabilities do not 
have to be linked to a confirmed stressor.  However, there must 
still be a nexus to service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

The evidence does not show that the Veteran has a psychiatric 
disability that is related to his service.  In reviewing all of 
the evidence, the Board finds no incident in service that would 
warrant a VA examination for a mental disability.  38 C.F.R. 
§ 3.159(c)(4)(i)(B).  As explained, the Veteran is not a reliable 
source of information.  The evidence shows that in November 2008, 
he sought help for his mental health for the first time.  The 
evidence does not indicate that major depressive disorder and/or 
anxiety disorder are related to service.  His mental disabilities 
appear to correspond to several post-service stressors (daughter 
being shot, loss of job, divorce, and death of multiple 
relatives); however, the Board has no comment on the etiology of 
his diagnosed major depressive disorder and/or anxiety disorder 
other than that it is not related to service.  

The Board finds that service connection for PTSD is not 
warranted.  The reasonable doubt rule is not for application and 
the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Hearing Loss

In addition to the regulations that apply described above, 
service connection for sensorineural hearing loss may also be 
established on a presumptive basis by showing that it manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2010).  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2010).  

The Veteran contended in his claim (received in January 2005) 
that he has bilateral hearing loss.  He said it was caused from 
exposure to acoustic trauma due to his being a "106 recoilless" 
rifle gunner.  In a November 2008 statement, the Veteran stated 
he continued to experience hearing loss.  In an August 2009 
statement, the Veteran requested a VA examination.  

At the Board hearing, the Veteran reported that hearing loss was 
first discovered at his separation physical.  (Transcript, p. 4.)  
He asserted that his bilateral hearing loss has been confirmed.  
(Transcript, p. 7.)  The Veteran worked as a plumber after 
service for 20 years.  He said that there was no machine noise, 
but there was constantly heavy equipment running all of the time.  
(Transcript, p. 8.)  He maintained having no noise exposure since 
service.  Id.  

Service treatment records show the Veteran's hearing acuity was 
tested by audiometer upon enlistment in August 1970: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
n/a
15
LEFT
10
10
5
n/a
15

Another record shows that in September 1970 the Veteran was 
fitted for and issued earplugs.  

At his August 1972 separation examination, the Veteran got a 
15/15 on a whispered and spoken voice tests (bilaterally).  His 
hearing was also measured by an audiometer:  





HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
10
10
LEFT
10
10
15
15
10

The separation examination actually says nothing in notes, 
summary of defects or recommendations.  But another record from 
August 1972 that has laboratory and diagnostic results states the 
Veteran had no noted defects and was fit for release from active 
duty.   

At an April 2004 VA primary care appointment, the Veteran's ears 
were negative for hearing loss, tinnitus, pain or discharge, or 
vertigo.  An ear examination showed normal tympanic membranes.  
At a December 2004 Agent Orange examination, the Veteran 
complained of hearing loss; VA received his claim for bilateral 
hearing loss the following month.  

At a November 2008 VA psychiatry appointment, the Veteran said 
after service he worked as a plumber and pipe fitter for many 
years.  He was laid off in October 2007.  

The Board finds that service connection for bilateral hearing 
loss is not warranted.  As explained further above in discussion 
with the PTSD claim, the Board finds the Veteran did not serve in 
combat.  

Moreover, the Veteran's competent complaints regarding bilateral 
hearing loss are taken into account.  The Veteran may state what 
he actually experienced and the Veteran's hearing acuity within 
his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994); 
38 C.F.R. § 3.159(a)(2) (2010).  However, the Board must also 
assess credibility.  The Board finds the Veteran to be not 
credible to the degree that he was stating he incurred bilateral 
hearing loss in service and that he reported it.  The service 
treatment records show his hearing was essentially normal upon 
separation; the measurements were roughly the same.  The records 
also show he had no defects on separation.  The Veteran says that 
he had hearing loss that he reported at separation.  The records 
do not show that he reported anything.  Additionally, his 
statements at the hearing that he had no loud noise exposure 
since service but was exposed to "constant heavy equipment 
running" does not make any sense.  Heavy equipment tends to be 
loud.  

The Veteran's assertions at the Board hearing in May 2010, 
including the insinuation that he had a hearing test upon 
separation which showed impairment, demonstrates a lack of 
consistency and plausibility, which are considerations for the 
Board.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board also takes into account a lack of treatment or other 
records documenting hearing loss in service and for years 
afterward, partnered with the lack of credibility for the Veteran 
and the fact that he first reported hearing loss close in time to 
the same month he applied for benefits.  After reviewing all the 
evidence, the Board does not accept the Veteran's statements that 
he has had bilateral hearing loss since his service.  Continuity 
of symptomatology is not established for the claim.  38 C.F.R. 
§ 3.303(b) (2010).  As a result, it does not matter whether the 
Veteran has been diagnosed with bilateral hearing loss or not; a 
VA examination is not necessary.  There is no credibility and a 
nexus to service is not going to be established.  

The evidence also does not support a presumption of service 
connection because hearing loss has not shown to have manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In summary, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral hearing 
loss and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Entitlement to service connection for a psychiatric disability, 
to include PTSD, is denied.  

Entitlement to service connection for bilateral hearing loss is 
denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


